UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                   July 18, 2005

                                       Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge

No. 04-1242

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Western
                                                District of Wisconsin.
      v.
                                                No. 03 CR 89
DAVID DRONE,
      Defendant-Appellant.                      Barbara B. Crabb,
                                                Chief Judge.

                                     ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Guidelines to advisory status. See United
States v. Paladino, 401 F.3d 471 (7th Cir. 2005).

      The district judge has now replied that she would not change Drone’s
sentence, knowing the Guidelines are not mandatory. On July 1, 2005, we invited
the parties to file, within seven days, any arguments concerning the appropriate
disposition of the appeal in light of the district court’s statement. The United
States argues that the district court properly considered 18 U.S.C. § 3553, explained
the reasons underlying the sentence it imposed, and rendered a reasonable
sentence. Drone has not filed a response.

      The Guidelines range applicable in Drone’s case is 151 to 188 months.
Drone’s sentence of 151 months is at the low end of the range. The district court
judge explained her belief that this sentence was necessary to address the
No. 04-1242                                                                    Page 2

seriousness of the offense, to provide adequate deterrence, and to protect the public.
We do not see any reason why such a sentence would be deemed “unreasonable” in
post-Booker practice. Accordingly, the judgment of the district court is AFFIRMED.